FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 1/6/2021 have been fully considered but they are not persuasive. The Remarks argue that the combination of Davis and Kim does not teach or suggest “wherein the portion of the call graph is presented in a state prior to the tuple being operated on by the first operator; and receiving, by the debugger, at least a first user input initiating the first operator to perform at least a first operation on the tuple, wherein the debugger is configured for the user to inspect a state of the first operator resulting from the at least the first operation performed on the tuple by the first operator in response to the first user input,” as recited in the amended claims.  However, the Examiner respectfully disagrees.  Kim teaches wherein the portion of the call graph is presented in a state prior to the tuple being operated on by the first operator (column 9, lines 1-11 and Figure 6); and receiving, by the debugger, at least a first user input initiating the first operator to perform at least a first operation on the tuple, wherein the debugger is configured for the user to inspect a state of the first operator resulting from the at least the first operation performed on the tuple by the first operator in response to the first user input (column 9, lines 12-57, Figure 7, step 718, and Figure 8).  Therefore, the combination of Davis and Kim fully discloses the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 14, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0124834 to Davis et al. (hereinafter “Davis”) in view of U.S. Patent No. 6,003,143 to Kim et al. (hereinafter “Kim”).

Davis discloses:
1. A method comprising:
connecting to a processing element of a remotely deployed and live streaming application executed by a first data processing system (paragraphs 26 and 28 – IDE 104 including control flow visualizer 122 connects to production runtime environment 106), the processing element containing at least one operator that processes at least one tuple (paragraph 31 – control flow analyzer 116 increments counters for each basic block);

as the live streaming application is executed, without slowing or modifying data flow of the live streaming application execution to client devices (paragraph 29 – instrumentation engine 114 acts dynamically without stopping executing process), receiving a copy of the tuple and a memory dump of state data for a state of the at least one operator while operating on the tuple, and tracking the tuple through a call graph comprising at least one node representing the at least one operator (paragraph 33 – control flow data 118 captured, including snapshot of all information in memory and basic block counts);
in a debugger hosted on a second data processing system that is remote to the first data processing system (paragraph 28 – control flow visualizer 122 can be external), loading, using a processor, the state data for the state of the at least one operator into a local instance of the operator loaded into the debugger by moving or copying the state data into at least one location in memory used by the local instance of the operator (paragraphs 37-38 – visualization of control flow information); and
presenting, by the debugger, to a user at least a portion of the call graph comprising the at least one node, and indicating to the user a flow of the tuple through at least the portion of the call graph based on the state data for the operator (Figures 2c, 2d, 2e, 2f).


receiving, by the debugger, at least a first user input initiating the first operator to perform at least a first operation on the tuple, wherein the debugger is configured for the user to inspect a state of the first operator resulting from the at least the first operation performed on the tuple by the first operator in response to the first user input.

Kim teaches a call graph comprising a plurality of nodes and a plurality of edges, each node representing at least one operator (column 7, lines 60-65 and Figure 6), wherein the portion of the call graph is presented in a state prior to the tuple being operated on by the first operator (column 9, lines 1-11 and Figure 6); and
receiving, by the debugger, at least a first user input initiating the first operator to perform at least a first operation on the tuple, wherein the debugger is configured for the user to inspect a state of the first operator resulting from the at least the first operation performed on the tuple by the first operator in response to the first user input (column 9, lines 12-57, Figure 7, step 718, and Figure 8).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Davis by using a call graph and receiving user input as taught by Kim.  A person of ordinary skill in the art would have been motivated to do so in order to allow the user to more easily understand the current state 

Modified Davis discloses:
7. The method of claim 1, wherein the debugger performs, using at least the state data for the operator, a reconstruction of at least a portion of the live streaming application containing the first operator that performs the at least the first operation on the at least one tuple (paragraphs 38-42 and Kim – column 9, lines 36-57 and Figure 8).

21. The method of claim 1, wherein the memory dump comprises second state data for a state of at least a second operator while operating on the tuple (paragraph 33 and Kim - column 7, lines 35-53, column 8, lines 4-17 and lines 61-66), the method further comprising:
in the debugger, loading the second state data for the state of the at least the second operator into a local instance of the at least the second operator loaded into the debugger by moving or copying the second state data into at least a second location in memory used by the local instance of the at least the second operator (paragraphs 37-38); and
receiving, by the debugger, at least a second user input stepping through the call graph and initiating at least the second operator to perform at least a second operation on the tuple, wherein the debugger is configured for the user to inspect a state of the second operator resulting from the at least the second operation performed on the tuple 

Claims 8, 7, and 22 are a system for performing the identical method as recited in claims 1, 7, and 21, and are rejected under the same rationale.

Claims 15, 20, and 23 are a computer program product for performing the identical method as recited in claims 1, 7, and 21, and are rejected under the same rationale.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113